Name: Commission Regulation (EEC) No 956/91 of 18 April 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 Avis juridique important|31991R0956Commission Regulation (EEC) No 956/91 of 18 April 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 098 , 19/04/1991 P. 0008 - 0012 Finnish special edition: Chapter 3 Volume 37 P. 0078 Swedish special edition: Chapter 3 Volume 37 P. 0078 COMMISSION REGULATION (EEC) No 956/91 of 18 April 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481/86 (3), as last amended by Regulation (EEC) No 320/91 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community; Whereas, pursuant to Council Regulation (EEC) No 398/91 of 5 February 1991 on the determination of the Community standard quality of fresh or chilled sheep carcases (5), certain alterations should be made in the definition of fresh or chilled sheep carcases for price reporting purposes; whereas Regulation (EEC) No 1481/86 should therefore be amended; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1481/86 is hereby amended as follows: 1. In Article 2 (1) second subparagraph '9' is replaced by '12' and in the fourth subparagraph '16' is replaced by '21'. 2. Annex II is amended as follows (a) Point D2 is replaced by the following: 'Category Weighting coefficient corderos I 50 % corderos II 50 %'(b) Point E2 (b) is replaced by the following: 'Regional markets: Agneaux Weight range Degree of fattening Conformation Weighting coefficients 12 - 16 kg Couvert E 3,79 % (appellation "parfait") U 4,55 % R 7,20 % O 3,79 % Gras E 2,66 % U 3,41 % R 4,93 % O 3,03 % Weight range Degree of fattening Conformation Weighting coefficients 16 - 19 kg Couvert E 3,79 % (appellation "parfait") U 4,55 % R 7,20 % O 3,79 % Gras E 2,65 % U 3,41 % R 4,92 % O 3,03 % Weight range Degree of fattening Conformation Weighting coefficients 19 - 22 kg Couvert E 3,78 % (appellation "parfait") U 4,54 % R 7,19 % O 3,78 % Gras E 2,65 % U 3,41 % R 4,92 % O 3,03 %'(c) Point F2 is replaced by the following: 'Category Weighting coefficient Ã Ã ¬Ã ­Ã ¯ss I 50 % Ã Ã ¬Ã ­Ã ¯ss II 50 %'(d) Point H2 is replaced by the following: 'Category Weighting coefficient Agnelli I 50 % Agnelli II 50 %'(e) Point J2 is replaced by the following: 'Category Weighting coefficient Borregos I 50 % Borregos II 50 %'. 3. Annex III is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 6 May 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 130, 16. 5. 1986, p. 12. (4) OJ No L 37, 9. 2. 1991, p. 33. (5) OJ No L 41, 14. 2. 1991, p. 1. ANNEX 'ANNEX III The definitions of lambs carcases are as follows: A. BELGIUM Agneaux de boucherie: Slachtlammeren Butcher's lambs less than 12 months old with an estimated carcase weight of between 12 and 23 kilograms. B. DENMARK Slagtekroppe af lam: - Ekstra: Carcases of butcher's lambs less than 12 months old with well-developed legs, a broad back and loins, good fleshines and with a suitable fat cover (maximum 1 cm). Weight limits: - suckling lambs: 12 to 16 kilograms carcase weight, - other lambs: 12 to 23 kilograms carcase weight. - 1. Kvalitet: Carcases of butcher's lambs less than 12 months old with average fleshiness of back, loins and legs and with a suitable fat cover. Weight limits: - suckling lambs: 12 to 16 kilograms carcase weight, other lambs: 12 to 23 kilograms carcase weight. C. FEDERAL REPUBLIC OF GERMANY Mastlammfleisch: Average of all qualities of carcase from lambs less than 12 months olf fattened either indoors or on grass with a weight range of 12 to 23 kilograms. D. SPAIN Corderos I: Male or female butcher's lambs less than 12 months old and of a carcase weight of between 12 and 13 kilograms and carcases of such lambs. Corderos II: Male or female butcher's lambs less than 12 months old and of a carcase weight of between 13,1 and 16 kilograms and carcases of such lambs. E. FRANCE 1. Regional Markets, agneaux: Carcases of butcher's lambs less than 12 months old weighing between 12 and 22 kilograms: Fat classes: - Couvert (appellation 'parfait'): A layer of fat covering almost the whole carcase iun a uniform manner but not to excess. May have slightly thickened fat zones at the base of the tail. A streakiness of the loins on either side of the spine. Muscle visible between the ribs on the inside of the rib cage. Fat stripes may not appear in ewes, and muscle is less visible between the ribs. - Gras: A mantle of fairly thick fat entirely covering the carcase; the layer is thinner on the limbs. Some small knobs of fat, called 'grapes' may appear on the inside of the rib cage. Muscle between the ribs may be infiltrated with fat. The kidney, too, is very inclosed. In the case of ewes, the mantle of fat and the size of 'grapes' may be greater. Conformation: - E: - Superior - All profiles are convex, marking strong muscular development. Leg and saddle: short, well-fleshed and very thick. The saddle is wider than it is long. Back and loins: very thick and wide as far as the shoulders. Shoulders: well-fleshed and very thick. - U: - Very good - Profiles are at least sub-convex, marketing significant muscular development. Leg and saddle: rounded and thick, saddle still wider than it is long. Back and loins: thick, wide and with no concavities as far as the shoulders. Dorsal apophyses not visible. Shoulders: well-fleshed and thick. - R: - Good - All profiles are at least straight, marking well-formed musculature. Leg and saddle: longer but still thick. The saddle appreciably as wide as it is long. Back and loin: less full but sill wide at the base; the back may lack width at the shoulders. Dorsal apophyses just visible. Shoulders: may lack thickness. - O: - Fairly good. - The profiles are for the most part straight, with some slight hollowness, avertage musculature. Leg and saddle: noticeably long, lacking overall thickness. The saddle longer than it is wide. Back and loins: narrow, lacking thickness. Dorsal apophyses slightly protruding. Shoulders: lacking thickness. 2. MarchÃ © de Rungis: Average of all categories of domestically produced lamb carcases less than 12 months old, weighing between 12 and 20 kgs. F. GREECE Ã Ã ¬Ã ­Ã ¯ss I: Butcher's lambs, male and female aged less than 12 months old and with carcase weight of between 12 and 14,0 kilograms and carcases of such lambs. Ã Ã ¬Ã ­Ã ¯ss II: Butcher's lambs, male and female aged less than 12 months old and with carcase weight of between 14,1 and 16 kilograms and carcases of such lambs. G.. IRELAND Lambs: Lambs less than 12 months old with an estimated or actual carcase weight of between 12 and 21,5 kilograms. Where lambs are sold in lots and prices record liveweight, the average converted carcase weight of lambs in the lot must be within these weight limits. H. ITALY Agnelli I: Butcher's lambs, male and female aged less than 12 months old and with carcase weight of between 12 and 14,0 kilograms and carcases of such lambs. Agnelli II: Butcher's lambs, male and female aged less than 12 months old and with carcase weight of between 14,1 and 16 kilograms and carcases of such lambs. I. NETHERLANDS Slachtlammeren: Average of all 'kwaliteitsslachtlammeren' less than 12 months old with an estimated or actual carcase weight of between 12 and 23 kilograms. Where lambs are sold in lots and prices recorded on an actual carcase weight basis, the representative price is the price recorded on a per kilogram carcase weight basis. J. PORTUGAL Borregos I: Male and female butcher's lambs less than 12 months old and of a carcase weight of between 12 and 13,0 kilograms and carcases of such lambs. Borregos II: Male and female butcher's lambs less than 12 months old and of a carcase weight of between 13,1 and 16 kilograms and carcases of such lambs. K. GREAT BRITAIN Lambs: Lambs less than 12 months old with an estimated carcase weight of between 12 and 21,5 kilograms, and reaching the following quality standards, Quality standards: A carcase must be reasonably well-fleshed throughout. The loins must be well-developed, the legs and shoulders moderately wellfleshed, but the forequarters relatively heavy. The flesh should be firm. As a minimum the fat cover required should be light. An overfat carcase will be rejected. a live animal must be such as to produce a carcase of at least this standard. Definition of categories: - New-season lamb: Ovine animals born and marketed within a year beginning on the first Monday in January, or born after the beginning of October in the year prior to marketing. - Old-season lamb: Lambs born up to the beginning of October in the year prior to the year of marketing and marketed in the period between the week commencing on the first Monday in January and the week commencing on the second Monday in May. L. NORTHERN IRELAND Lambs: Lambs less than 12 months old with an estimated or actual carcase weight of between 12 and 21,5 kilograms. Where lambs are sold in lots and prices record liveweight, the average converted carcase weight of lambs in the lot must be within these weight limits.'